DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 15, and claims 2-8, 10-14 and 16-20 which respectively depend therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 1, 9 and 15 all recite the limitation "the first user" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claims 8, 14, and 20, in all three claims is recited “to the second user,” yet there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-7, 9-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura et al., (US 9,916,307 B1, herein “Kochura”).
Regarding claim 1, Kochura teaches a computer-implemented method comprising (Kochura fig. 3 and col. 24, lines 10-14 and col. 23, lines 51-58, each block of flowchart illustrations or block diagrams and combinations of blocks as implemented by computer readable program instructions that are provided to a processor to produce a machine such that the instructions which execute via the processor create means for implementing the functions/acts specified in the flow chart and/or block diagram blocks): 
obtaining, by a processor (Kochura col. 23, lines 51-58, instructions executed by processor), a first message composed in a first language (Kochura col. 11, line 59 – col. 12, line 31, a communication is received, the communication having an expression where a language of the expression is identified); 
obtaining, by the processor (Kochura col. 23, lines 51-58, instructions executed by processor), a translated first message, wherein the translated first message includes a translation of the first message from the first language to a second language (Kochura col. 12, lines 9-10 and 27-37, the expression having an idiom which is dynamically translated to a second language); 
determining, by the processor (Kochura col. 23, lines 51-58, instructions executed by processor), that the translated first message includes a translation-generated additional meaning (Kochura col. 11, line 67 – col. 12, line 8, col. 12, lines 35-62, and col. 10, lines 29-62, the translation includes examining a matching entry of an extracted idiom from the expression in a specific language (first language) to an entry in an idiom corpus using a translation or explanation associated with the matching entry, therefore in the matching it is determined that the translation of the extracted idiom includes an idiom in the second language, where the corpus of learned knowledge is updated with the idiom second language translation including its metadata which provides additional meaning to the translation given that it provides information about the idiom), and 
Kochura col. 23, lines 51-58, instructions executed by processor), the first user of the determination (Kochura col. 10, lines 29-34, the idiom identified and the explanation thereof are conveyed (thus notifying) to one or more of the entities that are members of the conversation).
Kochura presents the conveyance of the idiom and explanations thereof to the entities of the conversation in fig. 2 illustrating one embodiment, and the process of detecting and translating the idiom as cited above in fig. 3, another embodiment. Thus the rejection set forth above is a combination of embodiments of Kochura. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process to detect and translate idiom as presented in the fig. 3 embodiment of Kochura with the idiom and explanation thereof conveyance to entities of the conversation as disclosed in the fig. 2 embodiment of Kochura at least because allow for a multi-faceted evaluation to return an accurate explanation of the idiom (Kochura col. 6, lines 19-23).
Regarding claims 2, 10 and 16, Kochura teaches wherein the translation-generated additional meaning results from the presence of a translation-generated idiom in the translated first message (Kochura col. 12, lines 6-14 and 27-45, from an idiom being part of (and extracted from) the expression (first message), an explanation of the idiom is identified as a translation of the idiom, where the translation includes using an explanation and a translation associated with the matching entry to translate the extracted idiom from originating language (first language) to a second language).
Regarding claim 5, Kochura teaches further comprising providing, by the processor, a set of substitute first messages to the first user (Kochura col. 10, lines 29-46, a potential idiom and explanation of the potential idiom are conveyed (providing) to one or more entities that are members of the conversation (first user), where col. 11, lines 52-57 teaches that the process is expanded to evaluate and process multiple idioms within a conversation, thus the conveyance to one or more entities of potential idioms being “substitute first messages” (plural), where the term “set” is given a broadest reasonable interpretation of at least one, but with the term “substitute first messages,” requires at least two).
Regarding claim 6, Kochura teaches further comprising receiving, by the processor, an evaluation of the set of substitute first messages from the first user (Kochura col. 10, lines 34-60, the entity (member of the conversation (first user)) is requested feedback from the conveyance, and the entity assigns a secondary association between the explanation and the potential idiom (substitute first messages) where the secondary association includes the entity issuing a command to either accept or discard the explanation (evaluation)).
Regarding claim 7, Kochura teaches further comprising obtaining, by the processor, a translated substitute first message, and searching, by the processor, for the translation-generated additional meaning in the translated substitute first message (Kochura col. 12, lines 27-62, an extracted idiom (from first message) is translated to a second language (translated substitute first message) where the extracted idiom is a matching entry in a knowledge base corpus of idioms, and where the knowledge base idiom entry also has metadata, language and meaning, and therefore in finding through a search for the matching idiom entry, the metadata (the translation-generated additional meaning) of the second language idiom entry is also searched and then found).
Regarding claim 8, Kochura teaches further comprising providing, by the processor, the translated first message to the second user (Kochura col. 10, lines 29-41, one or more of the entities that are members of the conversation are conveyed a potential idiom and an explanation of the potential idiom, where col. 35-45 teach the idiom being translated), and receiving, by the processor, an evaluation of the translated first message from the second user (Kochura col. 10, lines 34-60, the entity (member of the conversation (second user)) is requested feedback from the conveyance, and the entity assigns a secondary association between the explanation and the potential idiom (translated first messages) where the secondary association includes the entity issuing a command to either accept or discard the explanation (evaluation)).
Kochura presents the conveyance of the idiom to the entities of the conversation for feedback in fig. 2 illustrating one embodiment, and the process of detecting and translating the idiom as cited above in fig. 3, another embodiment. Thus the rejection set forth above is a combination of embodiments of Kochura. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process to detect and translate idiom as presented in the fig. 3 embodiment of Kochura with the idiom and explanation thereof conveyance to entities of the conversation as disclosed in the fig. 2 embodiment of Kochura at least because allow for a multi-faceted evaluation to return an accurate explanation of the idiom (Kochura col. 6, lines 19-23).
Regarding claim 9, Kochura teaches a system comprising (Kochura col. 23, lines 24-29, embodiments disclosed therein implemented in a system):
a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising (Kochura fig. 3 and col. 24, lines 10-14 and col. 23, lines 51-58, each block of flowchart illustrations or block diagrams and combinations of blocks as implemented by computer readable program instructions that are provided to a processor to produce a machine such that the instructions which execute via the processor create means for implementing the functions/acts specified in the flow chart and/or block diagram blocks): 
obtaining a first message composed in a first language (Kochura col. 11, line 59 – col. 12, line 31, a communication is received, the communication having an expression where a language of the expression is identified); 
obtaining a translated first message, wherein the translated first message includes a translation of the first message from the first language to a second language (Kochura col. 12, lines 9-10 and 27-37, the expression having an idiom which is dynamically translated to a second language); 
determining that the translated first message includes a translation-generated additional meaning (Kochura col. 11, line 67 – col. 12, line 8, col. 12, lines 35-62, and col. 10, lines 29-62, the translation includes examining a matching entry of an extracted idiom from the expression in a specific language (first language) to an entry in an idiom corpus using a translation or explanation associated with the matching entry, therefore in the matching it is determined that the translation of the extracted idiom includes an idiom in the second language, where the corpus of learned knowledge is updated with the idiom second language translation including its metadata which provides additional meaning to the translation given that it provides information about the idiom), and 
notifying the first user of the determination (Kochura col. 10, lines 29-34, the idiom identified and the explanation thereof are conveyed (thus notifying) to one or more of the entities that are members of the conversation).
Kochura presents the conveyance of the idiom and explanations thereof to the entities of the conversation in fig. 2 illustrating one embodiment, and the process of detecting and translating the idiom as cited above in fig. 3, another embodiment. Thus the rejection set forth above is a combination of embodiments of Kochura. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process to detect and translate idiom as presented in the fig. 3 embodiment of Kochura with the idiom and explanation thereof conveyance to entities of the conversation as disclosed in the fig. 2 embodiment of Kochura at least because allow for a multi-faceted evaluation to return an accurate explanation of the idiom (Kochura col. 6, lines 19-23).
Regarding claim 12, Kochura teaches further comprising providing a set of substitute first messages to the first user (Kochura col. 10, lines 29-46, a potential idiom and explanation of the potential idiom are conveyed (providing) to one or more entities that are members of the conversation (first user), where col. 11, lines 52-57 teaches that the process is expanded to evaluate and process multiple idioms within a conversation, thus the conveyance to one or more entities of potential idioms being “substitute first messages” (plural), where the term “set” is given a broadest reasonable interpretation of at least one, but with the term “substitute first messages,” requires at least two).
Regarding claim 13, Kochura teaches further comprising receiving an evaluation of the set of substitute first messages from the first user (Kochura col. 10, lines 34-60, the entity (member of the conversation (first user)) is requested feedback from the conveyance, and the entity assigns a secondary association between the explanation and the potential idiom (substitute first messages) where the secondary association includes the entity issuing a command to either accept or discard the explanation (evaluation)).
Regarding claim 14, Kochura teaches further comprising providing the translated first message to the second user (Kochura col. 10, lines 29-41, one or more of the entities that are members of the conversation are conveyed a potential idiom and an explanation of the potential idiom, where col. 35-45 teach the idiom being translated), and receiving an evaluation of the translated first message from the second user (Kochura col. 10, lines 34-60, the entity (member of the conversation (second user)) is requested feedback from the conveyance, and the entity assigns a secondary association between the explanation and the potential idiom (translated first messages) where the secondary association includes the entity issuing a command to either accept or discard the explanation (evaluation)).
Kochura presents the conveyance of the idiom to the entities of the conversation for feedback in fig. 2 illustrating one embodiment, and the process of detecting and translating the idiom as cited above in fig. 3, another embodiment. Thus the rejection set forth above is a combination of embodiments of Kochura. However, it would have 
Regarding claim 15, Kochura teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to (Kochura fig. 3 and col. 24, lines 10-14 and col. 23, considering that the present Application in para. [0070] states that computer readable storage medium is not to be construed as transitory signals per se, the computer readable storage medium is statutory subject matter, lines 51-58, each block of flowchart illustrations or block diagrams and combinations of blocks as implemented by computer readable program instructions that are provided to a processor (computer) to produce a machine such that the instructions which execute via the processor create means for implementing the functions/acts specified in the flow chart and/or block diagram blocks): 
obtain a first message composed in a first language (Kochura col. 11, line 59 – col. 12, line 31, a communication is received, the communication having an expression where a language of the expression is identified); 
obtain a translated first message, wherein the translated first message includes a translation of the first message from the first language to a second language (Kochura col. 12, lines 9-10 and 27-37, the expression having an idiom which is dynamically translated to a second language); 
determine that the translated first message includes a translation-generated additional meaning (Kochura col. 11, line 67 – col. 12, line 8, col. 12, lines 35-62, and col. 10, lines 29-62, the translation includes examining a matching entry of an extracted idiom from the expression in a specific language (first language) to an entry in an idiom corpus using a translation or explanation associated with the matching entry, therefore in the matching it is determined that the translation of the extracted idiom includes an idiom in the second language, where the corpus of learned knowledge is updated with the idiom second language translation including its metadata which provides additional meaning to the translation given that it provides information about the idiom), and 
notify the first user of the determination (Kochura col. 10, lines 29-34, the idiom identified and the explanation thereof are conveyed (thus notifying) to one or more of the entities that are members of the conversation).
Kochura presents the conveyance of the idiom and explanations thereof to the entities of the conversation in fig. 2 illustrating one embodiment, and the process of detecting and translating the idiom as cited above in fig. 3, another embodiment. Thus the rejection set forth above is a combination of embodiments of Kochura. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process to detect and translate idiom as presented in the fig. 3 embodiment of Kochura with the idiom and explanation thereof conveyance to entities of the conversation as disclosed in the fig. 2 embodiment of 
Regarding claim 18, Kochura teaches wherein the program instructions further comprise instructions to provide a set of substitute first messages to the first user (Kochura col. 10, lines 29-46, a potential idiom and explanation of the potential idiom are conveyed (providing) to one or more entities that are members of the conversation (first user), where col. 11, lines 52-57 teaches that the process is expanded to evaluate and process multiple idioms within a conversation, thus the conveyance to one or more entities of potential idioms being “substitute first messages” (plural), where the term “set” is given a broadest reasonable interpretation of at least one, but with the term “substitute first messages,” requires at least two).
Regarding claim 19, Kochura teaches wherein the program instructions further comprise instructions to receive an evaluation of the set of substitute first messages from the first user (Kochura col. 10, lines 34-60, the entity (member of the conversation (first user)) is requested feedback from the conveyance, and the entity assigns a secondary association between the explanation and the potential idiom (substitute first messages) where the secondary association includes the entity issuing a command to either accept or discard the explanation (evaluation)).
Regarding claim 20, Kochura teaches wherein the program instructions further comprise instructions to provide the translated first message to the second user (Kochura col. 10, lines 29-41, one or more of the entities that are members of the conversation are conveyed a potential idiom and an explanation of the potential idiom, where col. 35-45 teach the idiom being translated), and to receive an evaluation of the Kochura col. 10, lines 34-60, the entity (member of the conversation (second user)) is requested feedback from the conveyance, and the entity assigns a secondary association between the explanation and the potential idiom (translated first messages) where the secondary association includes the entity issuing a command to either accept or discard the explanation (evaluation)).
Kochura presents the conveyance of the idiom to the entities of the conversation for feedback in fig. 2 illustrating one embodiment, and the process of detecting and translating the idiom as cited above in fig. 3, another embodiment. Thus the rejection set forth above is a combination of embodiments of Kochura. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process to detect and translate idiom as presented in the fig. 3 embodiment of Kochura with the idiom and explanation thereof conveyance to entities of the conversation as disclosed in the fig. 2 embodiment of Kochura at least because allow for a multi-faceted evaluation to return an accurate explanation of the idiom (Kochura col. 6, lines 19-23).
Claims 3-4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kochura, as set forth above regarding claim 1 from which claims 3-4 depend, regarding claim 9 from which claim 11 depends, and regarding claim 15 from which claim 17 depends, further in view of Eck et al., (US 10,122,670 B2, herein “Eck”).
Regarding claims 3, 11 and 17, Kochura teaches wherein obtaining the translated first message comprises selecting the second language (Kochura col. 12, lines 35-37, the idiom (first message) is translated to a second language using the identified language (of the first message) and the extracted metadata, therefore, in doing the translation, the system constructively selects the second language).
Kochura does not explicitly teach wherein selecting the second language comprises predicting that the second language corresponds to a second user.
Eck teaches wherein selecting the second language comprises predicting that the second language corresponds to a second user (Eck col. 16, line 47 – col. 17, line 5, the system determines which translated version (which language as the second language) of an electronic message to send to the recipient based on analyzing information associated with the recipient (thus a predicting as it’s an inference/analysis)).
Therefore, taking the teachings of Kochura and Elk together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the language used for translation disclosed in Kochura to be one based on an analysis of the recipient as disclosed in Elk at least because doing so would allow for an electronic message to be provided to a recipient in a language the message recipient most likely prefers without any extraneous information (Elk col. 2, lines 2-6).
Regarding claim 4, Kochura does not teach the limitations of claim 4. Elk teaches wherein predicting the second language comprises obtaining data from a second-user profile (Eck col. 16, line 47 – 59, information associated with the recipient including user profile information).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barnes et al., US 2008/0004862 A1, directed towards locating idioms in an original text document. Barnes further teaches that if idioms are found, then messages are sent to the display element to notify the user.
Brown et al., US 2020/0012717 A1, directed towards translating pages that are then human reviewed or reverse machine translated and compared against the original text to determine if the translations are valid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/           Primary Examiner, Art Unit 2656